Citation Nr: 1731528	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  05-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right leg disability, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for a left leg disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active honorable service for VA purposes from August 1978 to July 1982.  He also served from August 1982 to August 1983, and was discharged in August 1983 under other than honorable conditions.  In a July 1992 administrative decision, VA determined that the Veteran was barred from receiving VA service connection benefits for any disabilities caused or aggravated during service from August 1982 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his sister offered testimony at the RO before the undersigned Veterans Law Judge in February 2009 and a transcript of that hearing is of record.

In February 2016, the Board remanded a claim of entitlement to service connection for a psychiatric disability to the Agency of Original Jurisdiction for additional development.  A January 2016 rating decision established service connection for a psychiatric disability.  Therefore, that issue is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a current kidney disability noted during or contemporary to the pendency of the appeal.

2.  A right foot disability did not have onset during the period of honorable service or within one year of separation from service; was not caused or aggravated by the period of honorable service; and was not caused or aggravated by a service-connected left knee disability.  

3.  A left foot disability did not have onset during the period of honorable service or within one year of separation from service; was not caused or aggravated by the period of honorable service; and was not caused or aggravated by a service-connected left knee disability.  

4.  A right knee disability did not have onset during the period of honorable service or within one year of separation from service; was not caused or aggravated by the period of honorable service; and was not caused or aggravated by a service-connected left knee disability.  

5.  The Veteran does not have a right leg disability related to the period of honorable service or any incident that occurred during that service; or any right leg disability that was caused or aggravated by a service-connected left knee disability.  

6.  The Veteran does not have a left leg disability related to the period of honorable service or any incident that occurred during that service; or any right leg disability that was caused or aggravated by a service-connected left knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in notices dated May 2008, October 2009, and April 2011 of the requirements for substantiating his claims.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the November 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the etiology of the claimed kidney, foot, and knee disabilities.  VA did not provide an examination to determine the etiologies of the Veteran's claimed leg disabilities, because, outside of documented knee and foot disabilities currently on appeal, the evidence does not contain any report of additional leg disabilities other than vague comments about leg pains.  Therefore, as there is no competent evidence of a current leg disability, VA is not required to provide an examination.  38 U.S.C.A. § 5103A (d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2009 and February 2016 Remands, the Board requested that service personnel records, post-service treatment records, and records from the Social Security Administration (SSA) be obtained; and the Veteran be scheduled for VA medical examinations.  The Board finds substantially compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by honorable active service.  38 U.S.C.A. § § 1110, 1131, 1137 (West 2014); 38 C.F.R. § § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as cardiovascular-renal disease and arthritis.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including cardiovascular-renal disease and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.




Kidney Disability

Reviewing the service medical records, in a November 5, 1981, service medical record, the Veteran reported experiencing pain in the kidney area.  A service examiner diagnosed a urinary tract infection.  In a subsequent November 5, 1981, service medical record, a service examiner indicated that the Veteran reported having a kidney infection.  After an examination, the examiner diagnosed hematuria of two months of unknown etiology.

In a subsequent November 6, 1981, service medical record, a service examiner noted that the Veteran's past medical history was non-contributory for urinary stones, kidney disease, prostatitis, liver disease, or a bleeding disorder.  

In an August 1982 periodic service examination, written 23 days after the end of the Veteran's period of honorable active service, a service examiner noted that the Veteran's genitourinary system was normal.  

Post-service private treatment records indicate treatment for kidney disabilities, including a kidney stone, a cyst, and pyelonephritis, in 1985 and 1987.  Of note, a private examiner placed a stent during a January 1987 kidney stone removal.  In March 1987, while attempting to remove the stent, the physician indicated that the Veteran started bleeding when the physician attempted to remove the stent, as the Veteran would not remain still during the procedure.  

In a December 1992 VA medical examination report, written during the pendency of a previous claim for service connection for a kidney disability, the Veteran reported developing a kidney infection with some hematuria in 1985 or 1986.  The examiner indicated that there appeared to be a finding of an apparently nonfunctioning right kidney in 1987 after various procedures, including a cystoscopy, a retrograde pyelography, exploration and excision of a right ureteral stricture, and removal of a non-opaque urinary calculus.  The Veteran indicated that he had not experienced any recent symptoms, such as hematuria or local discomfort, except for some right flank pain prior to surgery.  The examiner diagnosed a nonfunctioning right kidney. 

In a November 1995 private rheumatology clinic consultation report, the Veteran reported having a history of hematuria in 1985 associated with cystic kidney lesions and kidney stones, now resolved.  

In a February 1997 private treatment record, the Veteran reported having a cyst removed from his kidneys and a urinary tract infection in the 1980s.  After examination, the examiner diagnosed polycystic kidney disease with creatinine at the upper limits of normal.

In a February 2000 private MRI report, a private examiner noted a prominence at the lower pole of the right kidney.

In a June 2000 private treatment record, the Veteran reported having kidney disease for 15 years.  The Veteran stated that he underwent surgery to remove a renal cyst and a renal stone in 1985 and 1986.  The Veteran reported having gross hematuria, but denied having dysuria.

In an October 2001 statement, the Veteran stated that he had kidney problems, evidenced by the urination of blood, during service.  The Veteran stated that he had surgery at a private hospital in 1986.  

In a March 2003 written statement, the Veteran stated that his parachute training during service caused injuries resulting in a kidney disability.  The Veteran stated that the November 5, 1981, service medical record indicated that he had a kidney infection, and the November 6, 1981, service medical record indicated possible kidney stones, urinary stones, kidney disease, liver problems, and bleeding.  The Veteran stated that testing during service did not find any problems with his kidneys.  The Veteran stated that, after service separation, in 1985, private examiners finally found a blockage of his kidneys and removed it.  

The Veteran filed the current claim in April 2004.  The treatment records created during that period contain no notation indicating diagnosis or treatment for any kidney disability.

In an October 2016 VA medical examination report, a VA examiner noted performing a kidney ultrasound.  On examination, the examiner noted that the Veteran's kidneys were of normal size without definite gross sonographic abnormalities.  After testing, the Veteran indicated that the Veteran did not have a current kidney disability, as the examination indicated normal renal function and no infections.

The Board notes that the Veteran experienced urinary difficulty during service and kidney problems following service.  The record does not contain competent evidence of a current kidney disability noted during the pendency of the appeal.  In the absence of evidence showing the presence of a current disability, service connection cannot be granted.  Therefore, the claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, service connection for a kidney disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Foot Disabilities

The Veteran essentially contends that he developed foot disabilities either due to parachute jumping during service or due to an altered gait caused by a service-connected left knee disability.  The Board finds that the preponderance of the evidence weighs against the claims.

The service medical records contain no notation indicating diagnosis or treatment for any foot disability.  In an August 1982 periodic service examination, written 23 days after the end of the Veteran's period of honorable active service, a service examiner noted that the Veteran's feet were normal.  

Reviewing the post-service records, in a July 1987 private treatment record, the Veteran reported experiencing pain in the right foot and ankle.  The private examiner diagnosed a sprained right ankle and a fractured metatarsal.  

In October 1995 private treatment records, the Veteran reported having problems walking.  In reviewing X-ray reports, a private examiner noted some valgus deformity of the metatarsals and phalangeal joints of both feet, and some soft tissue swelling along the lateral aspect of the feet.  In reviewing a bone scan, the examiner noted no significant osseous abnormality.

In an additional October 1995 private treatment record, the Veteran reported having severe pain in his ankles and the bottoms of his feet.  

In a November 1995 private rheumatology clinic consultation report, the Veteran reported developing intermittent pain in his feet and ankles in 1991.  The Veteran stated that the pain was centered primarily over his arches and heels.  The Veteran denied experiencing swelling of the joints.  The examiner diagnosed foot pain of unknown etiology.  

In a May 2002 VA medical examination report, the Veteran stated that he started having pain in his left foot in 1979.  The Veteran indicated that he currently had foot pain, soreness about the ankle, and periodic numbness of the heels.  The Veteran stated that 1980 foot X-rays showed swelling.  After an examination, the examiner diagnosed chronic left foot and ankle pain, and chronic right foot pain.  The examiner indicated that the only symptoms found on examination were tenderness of the ankles and heels.  

In a March 2003 written statement, the Veteran stated that his service-connected left knee disability had caused problems with his feet.  

In an October 2016 VA medical examination report, the Veteran reported experiencing pain in both feet, sometimes associated with swelling.  The Veteran indicated that prolonged walking exacerbated the pain and swelling.  The Veteran also described having tingling in both feet.  The Veteran denied having any history of diabetic neuropathy.  The Veteran stated that he did not experience a specific foot injury during service, but indicated that he performed airborne jumps as part of his in-service duties.  On X-ray examination, the VA examiner noted mild bilateral pes planus, mild bilateral hallux valgus deviations, and age-related degenerative changes of the tarsal bones and interphalangeal joints.  

Having interviewed the Veteran, reviewed the claims file, and performed an examination, the VA examiner opined that the Veteran's foot disabilities were less likely than not incurred in or caused by the Veteran's service.  The examiner noted that the Veteran's service medical records contained no notation indicating treatment or diagnosis for any foot disability during service.  The examiner indicated that the Veteran's left knee arthritis would not result in or aggravate either the bilateral pes planus or bilateral hallux valgus disabilities, as those were both common conditions unrelated to the knee.  Moreover, the examiner indicated that the Veteran had diabetes mellitus and, although he had not been diagnosed with diabetic peripheral neuropathy, the Veteran's reports of tingling in the foot were suggestive of that disability.

The Board finds that the Veteran's foot disabilities did not have onset during the Veteran's period of honorable service or within one year of his separation from service; and were not caused or aggravated by the Veteran's period of honorable service.  The Veteran's service treatment records contain no notation indicating treatment or diagnosis for any foot disability during service.  In the August 1982 periodic service examination report, written soon after the end of the Veteran's period of honorable service, a service examiner noted that the Veteran's feet were normal.  The post-service treatment records contain no report of treatment for a foot disability until several years after the end of the Veteran's honorable period of service.  In the October 2016 VA medical examination report, a VA examiner, having reviewed the evidence, determined that the Veteran's foot disabilities were less likely than not incurred in or caused by the Veteran's service.  The Board finds that evidence has great probative value in this matter.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that the Board may weigh the probative value of evidence).

The only evidence of record suggesting that the Veteran's foot disabilities arose during service consists of the Veteran's own statements.  In a May 2002 VA medical examination report, the Veteran reported having left foot pain during service in 1979 and X-rays performed in 1980.  However, the Board notes that these statements are contradicted by both the service medical records, which contain no notation suggesting in-service complaint of or treatment for a foot disability, and the Veteran's own November 1995 statements to a private examiner, in which he indicated that he developed intermittent pain in his feet in 1991.  The Board finds that the Veteran's May 2002 statements, indicating that he experienced in-service foot disabilities, are inconsistent with the other evidence of record as to lack credibility and have little probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the Veteran's foot disabilities did not have onset in service or within one year of service; and were not caused or aggravated by service.

The Board also finds that the Veteran's foot disabilities were neither caused nor permanently aggravated beyond their normal progression by the service-connected left knee disability.  The Veteran claims that his knee disability has caused his foot problems.  However, the record does not contain a competent medical opinion suggesting a nexus between the Veteran's left knee disability and his diagnosed foot disabilities.  In the October 2016 VA medical examination report, a VA examiner, having reviewed the evidence, determined that the Veteran's left knee arthritis would not result in or aggravate either the bilateral pes planus or bilateral hallux valgus disabilities, as these were both common conditions unrelated to knee.  The Board finds that the October 2016 VA examiner's opinion, based on the examiner's medical knowledge and a review of the evidence, is of greater probative value than the Veteran's lay opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board also notes that the most recent examination suggested that diabetic peripheral neuropathy could explain the tingling in the feet.  The Veteran has not established service connection for diabetes.  Therefore, the Board finds that consideration of secondary service connection for diabetic peripheral neuropathy is not warranted.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's foot disabilities started during the period of honorable service or within one year of separation from service; were caused or aggravated by the honorable service; or were caused or aggravated by a service-connected left knee disability.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Right Knee Disability

The Veteran essentially contends that he developed a right knee disability either due to parachute jumping during his honorable period of service or due to an altered gait caused by his service-connected left knee disability.  The Board finds that the preponderance of the evidence weighs against the Veteran's claim.

The service medical records contain no notation indicating diagnosis or treatment for a right knee disability.  In an August 1982 periodic service examination, written 23 days after the end of the Veteran's period of honorable active service, a service examiner noted that the Veteran's right knee was normal.  

In a January 1993 VA treatment record, the Veteran reported experiencing sharp pain in both knees.  

In a September 1993 VA treatment record, a VA examiner noted that a September 1993 X-ray report of both knees was normal.  

In a November 1993 VA treatment record, the Veteran reported having hurt his right knee in 1979.  Having reviewed the September 1993 X-ray report, the VA examiner diagnosed chondromalacia and indicated that the Veteran had chronic weight-bearing joint pain due to obesity.

In a February 1994 VA treatment record, the Veteran reported having bilateral knee pain.  A VA examiner indicated that the Veteran's knees were normal upon examination and X-ray.

In an additional February 1994 VA treatment record, a VA examiner diagnosed chondromalacia of both knees. 

In a March 1994 VA treatment record, the Veteran stated that he experienced persistent left knee discomfort which resulted in compensating with the right knee.  The Veteran indicated that he currently experienced right knee pain.  

In a May 1994 private treatment record, the Veteran reported being in an April 1994 motor vehicle accident.  The Veteran stated that he had experienced knee pain since his service in the 1980s, but indicated that the knee pain had increased since the accident.

In a September 1994 VA treatment record, a VA examiner noted that a knee examination and X-rays were negative.  The examiner diagnosed knee pain.

In a May 2002 VA medical examination report, the Veteran stated that he started having pain in the right knee in 1985 because of problems with the left leg.  The Veteran indicated that he had used a cane for the previous four years.  The Veteran reported currently having pain, stiffness, and swelling in the right knee.  Upon reviewing an X-ray report, the examiner noted that the Veteran's knees were normal.  The examiner diagnosed chronic right knee pain, "steadily because of the difficulty with the left knee."  The examiner indicated finding no significant right knee disability.  

In a March 2003 written statement, the Veteran indicated that his left knee pain was causing problems with the right leg.  

In an August 2010 VA medical examination report, the Veteran indicated that he had injured both knees while parachute training during his period of honorable service.  On examination, the examiner noted that the Veteran had a normal gait.  Although the examiner did not provide a diagnosis for the right knee, a notation in an attached X-ray report indicated degenerative joint disease of both knees.  

In an October 2016 VA medical examination report, the Veteran reported having bilateral knee pain that he attributed to having jumped out of airplanes during his honorable period of service.  The Veteran indicated that the right knee was constantly painful, but the left only caused intermittent pain.  The Veteran stated that the knee symptoms worsened in cold and rainy weather.  The Veteran indicated that his knees sometimes swelled and gave way.  Upon review of an X-ray report, the examiner noted mild bilateral chronic degenerative joint disease with mild narrowing in the medial compartments of both knees.  The examiner diagnosed degenerative arthritis of both knees and instability of the left knee.  

Having done so, the examiner opined that the Veteran's right knee disability was not caused by service or any incident therein; and was neither caused nor permanently aggravated beyond its normal progression by the Veteran's left knee disability.  The examiner stated that the service medical records did not contain any notation indicating diagnosis or evaluation for a right knee disability during service.  Having reviewed the evidence, the examiner stated that the Veteran's current right knee degenerative arthritis was the result of aging.  The examiner indicated that a review of the medical literature showed that up to 80 percent of individuals over the age of 50 had evidence of degenerative arthritis.  The examiner indicated that the evidence showed that the degenerative arthritis in the right knee developed independently of the process in the contralateral knee.  Moreover, the examiner indicated that there was no evidence that the disability had progressed beyond what would be expected from aging.  

The Board finds that the Veteran's right knee disability did not have its onset during the Veteran's period of honorable service or within one year of separation from service; and was not caused or aggravated by his honorable period of service.  The Veteran's service medical records contain no notation indicating treatment or diagnosis for any right knee disability during service.  In the August 1982 periodic service examination report, written soon after the end of the Veteran's period of honorable service, a service examiner noted that the Veteran's right knee was normal.  The post-service treatment records contain no report of treatment for right knee disability symptomatology until several years after the end of the Veteran's period of honorable service.  In the October 2016 VA medical examination report, a VA examiner, having reviewed the evidence, determined that the Veteran's right knee disability was less likely than not incurred in or caused by the Veteran's honorable period of service.  The examiner, based on a review of the evidence and the medical literature, specifically indicated that the Veteran's right knee disability was the result of aging.  The Board finds that evidence has great probative value in this matter.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The only evidence of record suggesting that the Veteran's right knee disability arose during his honorable period of service consists of the Veteran's own statements indicating right knee disability symptomatology during service.  However, the Board notes that these statements are contradicted by both the service medical records, which contain no notation suggesting in-service complaint or treatment for a right knee disability, and the Veteran's own May 2002 statements to a VA examiner, in which he indicated that he developed pain in the right knee in 1985, three years after the end of his period of honorable service.  The Board finds that the Veteran's in-service statements, indicating that he experienced in-service right knee disability symptomatology, are inconsistent with the other evidence of record and lack credibility and have little probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the Veteran's right knee disability did not have onset during the period of honorable service or within one year of separation from service; and was not caused or aggravated by the Veteran's period of honorable service.

The Board also finds that the Veteran's right knee disability was neither caused nor permanently aggravated beyond its normal progression by the service-connected left knee disability.  The Veteran claims that his left knee disability has caused his right knee problems.  In a May 2002 VA medical examination report, a VA examiner diagnosed chronic right knee pain, "steadily because of the difficulty with the left knee."  However, the Board notes that generally pain is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not contain a competent medical opinion indicating that any right knee disability was caused or permanently aggravated beyond its normal progression by the left knee disability.  In the October 2016 VA medical examination report, the VA examiner specifically found that it was not at least as likely as not that the Veteran's left knee disability caused right knee degenerative joint disease or aggravated that disability beyond its normal progression.  In explaining that opinion, the examiner stated that the right knee degenerative arthritis was related to aging, that the disability had developed independently of the left knee degenerative arthritis, and the disability had not progressed beyond what would be expected from aging.  Based on that evidence, the Board finds that the Veteran's right knee disability was neither caused nor permanently aggravated beyond its normal progression by the service-connected left knee disability.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability started during the period of honorable service or within one year of separation from service service; was caused or aggravated by honorable service; or was caused or aggravated by a service-connected left knee disability.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Leg Disabilities

The Veteran essentially contends that he developed bilateral leg disabilities either due to parachute jumping during service or due to an altered gait caused by a service-connected left knee disability.  The Board finds that the preponderance of the evidence weighs against the claims.

In a November 1977 report of medical history at entrance, the Veteran reported that his legs were "[too] stiff."  In a contemporaneous service enlistment medical examination report, a service examiner indicated that the Veteran's lower extremities were normal.  The service medical records contain no notation indicating diagnosis or treatment for a leg disability, other than the service-connected left knee disability.  In an August 1982 periodic service examination, written 23 days after the end of the Veteran's period of honorable active service, a service examiner noted that the Veteran's lower extremities were normal.  

The Veteran has reported experiencing undefined pains in his legs after service.  In a November 2006 VA treatment record, the Veteran reported experiencing bilateral extremity pain and diffused muscle pain.  The examiner did not make any diagnosis.  Despite extensive treatment for the Veteran's diagnosed disabilities of the lower extremities, specifically the knee and foot disabilities, the record contains no further report of treatment or diagnosis for a leg disability.  

Although the Veteran reports having leg pains, the Board notes that generally pain is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, there is no underlying diagnosed malady or condition showed in the medical evidence of record during the appeal period concerning a bilateral leg disability.

The threshold question is whether the Veteran has a currently diagnosed bilateral leg disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2016).  The diagnosis of a bilateral leg disability is a complex medical question.  The Veteran does not possess education or professional experience of a healthcare provider.  The complex question of whether a bilateral leg disability is present requires expertise in medical treatments.  As the Veteran has not been demonstrated to have such expertise, his reports are not competent and have no probative value to show a current bilateral leg disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, as there is no credible and competent evidence of any currently diagnosed bilateral leg disability during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any bilateral leg disability is related to service or any event during service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, service connection for a right and left leg disability, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability, is denied.  

Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability, is denied. 

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.  

Entitlement to service connection for a right leg disability, to include as secondary to a service-connected left knee disability, is denied.  

Entitlement to service connection for a left leg disability, to include as secondary to a service-connected left knee disability, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


